Title: Thomas Bulfinch to John Adams, 18 Feb. 1786
From: Bulfinch, Thomas
To: Adams, John


          
            
              Sr
            
            

              

              Feby 18th.. 1786—
            
          

          The forgoing is Copy of what I wrote you P Lyde, since which Govr. Bowdoin has favor’d me with the Doings of Congress,
            relative to the Above, and am happy to find they have referr’d the Conduct of the whole
            Affair to You, upon which I cannot but observe, that the Circumstances of my Demand are
            widely different from those of the other Gentlemen; as mine is an acknowledged Debt from
            the British Government for Goods taken in Decr. 1775. for
            the express Use & Benefit of their Army—And the Demand from the other Gentn. for Goods taken from them in March 1776. just before the
            Execution of the Town, and for no express purpose, but to prevent their falling into the
            hands of their suppos’d Enemies—I must therefore pray your Attention to these
            particulars, and urge the Payment of my Debt agreable to the fourth Article of the
            Treaty of Peace—I am Sr. with every Sentiment of Esteem
            & respect / Your most obedient & very humble Servant

          
            
              Thomas Bulfinch—
            
          
        